                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                                NO. 5:19-CR-00220-D-1


UNITED STATES OF AMERICA                   )
                                           )    STIPULATED JUDICIAL ORDER
             V.                            )     OF REMOVAL
                                           )    -A# 215-860-228
SALVADOR IBARRA ESCALANTE                  )


       Upon the Application of the United States; upon the Factual Allegations in

Support of Judicial Order of Removal; upon the statement and consent of defendant

Salvador Ibarra Escalante and upon all prior proceedings and submissions in this

matter; and full consideration having been given to the matter set forth herein, the

Court finds:

       1. The defendant is not a citizen or national of the United States.

       2. The defendant is a native of Mexico and a citizen of Mexico.

       3. The defendant entered the United States unlawfully at an unknown place

and date.

      4. The defendant was not then admitted or paroled after inspection by an

immigration· officer.

      5. At the time of sentencing in the instant criminal proceeding, the defendant

will be convicted in the United States District Court, Eastern District of North

Carolina, of Count One of the Superseding Indictment, charging conspiracy to

commit interstate transportation of stolen property of a value exceeding $5,000, in

violation of Title 18 United States Code, Section 371, and Count Seven of the

                                            1


            Case 5:19-cr-00220-D Document 809 Filed 11/19/20 Page 1 of 3
Superseding Indictment, charging immigration-related entrepreneurship fraud,

violation of Title 8 United States Code, Section 1325(d).

      6. The maximum term of imprisonment for a violation of Title 18, United

States Code, Section 371 is 5 years. The maximum term of imprisonment for a

violation of Title 8, United States Code, Section 1325(d) is 5 years. Given that the

defendant pleaded guilty pursuant to a plea agreement to Count One and Count

Seven of Superseding Indictment the maximum sentence faced by the defendant for

having violated Counts One and Seven of the Indictment is 10 years' imprisonment.

      7. The defendant is, and at sentencing will be, subject to removal from the

United States, pursuant to 8 U.S.C. § 1182(a)(6)(A)(i), as an alien who is a native and

citizen of Mexico, who entered the United States at an unknown place and date, and

who was not then admitted or paroled after inspection by an immigration officer or

arrived in the United States at any time or place other than as designated by the

Attorney General.

      8. The defendant has waived his right to notice and a hearing under Section

238(c) of the INA, 8 U.S.C. § 1228(c).

      9. The defendant has waived the opportunity to pursue any and all forms of

relief and protection from removal.




                                           2



         Case 5:19-cr-00220-D Document 809 Filed 11/19/20 Page 2 of 3
    WHEREFORE, IT IS HEREBY ORDERED, pursuant to Section 238(c) of the

INA, 8 U.S.C. § 1228(c), that the defendant is ordered removed from the United

States to Mexico promptly upon his completion of a term of imprisonment, if any.




      IT IS SO ORDERED this I CJ      day of No'1q rob.        , 2020.




                               J   ES C. DEVER III
                               United States District Judge




                                          3



         Case 5:19-cr-00220-D Document 809 Filed 11/19/20 Page 3 of 3
